Opinion by
Wilson, J.
In accordance with oral stipulation of counsel that the merchandise consists of frozen fish in blocks similar in all material respects-to that the subject of The Lee Herrmann Co., a/c The Coldwater Seafood Corp. v. United States (43 Cust. Ct. 49, C.D. 2101), and Amende-Schultz et al. v. United States (48 Cust. Ct. 142, C.D. 2327), the claim of the plaintiff was sustained as-to all of the merchandise covered by protest 60/2171 and as to such merchandise-in protest 60/2201, invoiced as cod fillet blocks.